EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jose R. Vento (Reg # 77,052) on April 15, 2022 and approved by James J. Decarlo (Reg # 36,120).

The application has been amended as follows: 

Rewrite claim 1 as follows:
“1.	(Currently Amended)  A method comprising: monitoring, via an email server on a network, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying a regular expression[[s]] within each message, wherein said regular expression is selected from a group consisting of layout, salutation, signature, language settings, font, font color and font type; compiling, via the email server, a message template associated with the second user based on said identified regular expression[[s]], said message template comprising information dictating how subsequent messages from said first user to said second user are to be formatted, said compiling of the message template occurring prior to drafting of a new message; monitoring, via the email server, a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis, that said first user is currently drafting the new message to said second user; automatically formatting, via the email server, prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template, said automatic formatting comprising sending instructions to a device of the first user as the first user is entering characters while currently drafting said new message that cause the first user device to apply the compiled message template to each entered character prior to the transmittal of the new message, such that the new message is modified into a format that conforms to the message template; and communicating, via the email server over the network, said formatted message to said second user, said communication causing said formatted message to be displayed on a device of the second user according to said formatting.“;

Rewrite claim 2 as follows:
2. (Currently Amended) The method of claim 1, wherein said message template is compiled based on said identified regular expression[[s]] occurring at a frequency satisfying a threshold. “;

Rewrite claim 6 as follows:
“6.	(Currently Amended) The method of claim 1, wherein said regular expression[[s]] is further selected from a group consisting of message settings, and content type

Rewrite claim 13 as follows:
“13.	(Currently Amended)  A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with an email server, performs a method comprising: monitoring, on a network, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying a regular expression[[s]] within each message, wherein said regular expression is selected from a group consisting of layout, salutation, signature, language settings, font, font color and font type; compiling a message template associated with the second user based on said identified regular expression[[s]], said message template comprising information dictating how subsequent messages from said first user to said second user are to be formatted, said compiling of the message template occurring prior to drafting of a new message; monitoring a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis, that said first user is currently drafting the new message to said second user; automatically formatting, prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template, said automatic formatting comprising sending instructions to a device of the first user as the first user is entering characters while currently drafting said new message that cause the first user device to apply the compiled message template to each entered character prior to the transmittal of the new message, such that the new message is modified into a format that conforms to the message template; and communicating, over the network, said formatted message to said second user, said communication causing said formatted message to be displayed on a device of the second user according to said formatting.“;

Rewrite claim 14 as follows:
“14.	(Currently Amended) The non-transitory computer-readable storage medium of claim 13, wherein said message template is compiled based on said identified regular expression[[s]] occurring at a frequency satisfying a threshold.“;

Rewrite claim 20 as follows:
“20.	(Currently Amended)  An email server comprising: a processor; and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising: logic executed by the processor for monitoring, on a network, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying a regular expression[[s]] within each message, wherein said regular expression is selected from a group consisting of layout, salutation, signature, language settings, font, font color and font type; logic executed by the processor for compiling a message template associated with the second user based on said identified regular expression[[s]], said message template comprising information dictating how subsequent messages from said first user to said second user are to be formatted, said compiling of the message template occurring prior to drafting of a new message; logic executed by the processor for monitoring a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis, that said first user is currently drafting the new message to said second user; logic executed by the processor for automatically formatting, prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template, said automatic formatting comprising sending instructions to a device of the first user as the first user is entering characters while currently drafting said new message that cause the first user device to apply the compiled message template to each entered character prior to the transmittal of the new message, such that the new message is modified into a format that conforms to the message template; and logic executed by the processor for communicating, over the network, said formatted message to said second user, said communication causing said formatted message to be displayed on a device of the second user according to said formatting.“; and 

The pending claims are 1-20.

Allowable Subject Matter

The claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 13, and 20 similarly define the distinct features, “monitoring, via an email server on a network, communications sent from a first user to a second user, said monitoring comprising analyzing said communications during transmission from said first user to said second user, and based on said analysis, identifying a regular expression within each message, wherein said regular expression is selected from a group consisting of layout, salutation, signature, language settings, font, font color and font type; compiling, via the email server, a message template associated with the second user based on said identified regular expression, said message template comprising information dictating how subsequent messages from said first user to said second user are to be formatted, said compiling of the message template occurring prior to drafting of a new message; monitoring, via the email server, a mailbox of said first user, said monitoring comprising analyzing activity of the first user respective to the mailbox and determining, based on said analysis, that said first user is currently drafting the new message to said second user; automatically formatting, via the email server, prior to the new message being sent by the first user, based on an identifier of the second user and during the current drafting of the new message, said new message based on said message template, said automatic formatting comprising sending instructions to a device of the first user as the first user is entering characters while currently drafting said new message that cause the first user device to apply the compiled message template to each entered character prior to the transmittal of the new message, such that the new message is modified into a format that conforms to the message template; and communicating, via the email server over the network, said formatted message to said second user, said communication causing said formatted message to be displayed on a device of the second user according to said formatting”.  The closest prior art, Erhart et al. (US 20120011208 A1) disclosing a communications monitor fails to suggest the claimed limitations as mentioned above in combination with other claimed elements.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner, Art Unit 2447Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447